Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted limited to Question 1 presented by the petition which reads as follows:
“Whether the provision of § 241 (a) (4) of the Immigration and Nationality Act of 1952 for deportation of an 'alien . . . who at any time after entry is convicted of two crimes’ applies to an individual who was a naturalized citizen when convicted.”
Mr. Justice Harlan took no part in the consideration or decision of this petition.